UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 23, 2014 ZAP (Exact name of Registrant as specified in its charter) California 03-03000 94-3210624 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 501 Fourth Street Santa Rosa, CA (Address of Principal Executive Offices) (Zip Code) (707) 525-8658 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 -Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensation Arrangements of Certain Officers. Effective January 23, 2014, the Company appointed Chi Kwong Fung as the Company’s Chief Financial Officer. Mr. Fung previously served as the Company’s Finance Director and interim Chief Financial Officer. Mr. Fung has served as Senior Finance Manager for SF Express (Group) Co. Limited.He also served as Financial Controller for Carlo Castello Management & Accounting Services Ltd. For thirteen years, Mr. Fung was the Finance Manager for T.G. Battery Co. (Hong Kong), Limited. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAP Dated: January 24, 2014 By: /s/ Charles Schillings Charles Schillings Co-Chief Executive Officer 3
